DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.  Nishikawa teaches a recess (17) and a cooling liquid reservoir (22) and further teaches that the recess is designed such a way that leaked coolant flows to the reservoir before reaches maximum liquid level (Hp)  [paragraph 0009, 0011, 0020, 0039, 0042-0044, 0054]. Isayev teaches to utilize level gauge to monitor leakage of liquid [paragraph 0004, 0013, 0022-0023].
It is implicit that when coolant flows in or out of the recess it will cause a level change and the purpose of the level gauge is to detect that change.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spielvogel et al (US 20210138886 A1) in view of Nishikawa et al (JP 2014192044 A) and Isayev et al [US 20190234826 A1].
Regarding claim 1, Spielvogel discloses a battery pack comprising a plurality of battery modules (2), a cooler (200) for each battery module and a battery case (1). Spielvogel teaches that each cooler is configured to use a bottom portion of the case including a mounting surface on which the battery module is mounted and the cooler exchanges heat between the battery module and a coolant through the bottom portion.   Spielvogel further teaches a pair of side portions and a pair of end wall portions (400a, 400b) [Fig. 1-8; paragraph 0077-0080]. Spielvogel remains silent about a recess formed in the bottom portion. However, Nishikawa teaches a battery pack comprising a plurality of battery modules (2) and cooling units (3). Nishikawa teaches providing a recess (17) in the bottom portion of the case in order to collect the leakage cooling fluid in the battery pack in order to prevent short circuit it may cause due to the presence of the leaked cooling fluid in the vicinity of the battery. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing recess as a collection trap in order to prevent short circuit it may cause due to the presence of the leaked cooling fluid in the vicinity of the battery.
Spielvogel teaches a coolant pump for coolant circulation [paragraph 0029, 0083]. Nishikawa teaches cooling liquid reservoir (22) and coolant circulation pump (37). Nishikawa further teaches that recess is designed such way that leaked coolant flow to the reservoir before reaches maximum liquid level (Hp)  [paragraph 0009, 0011, 0039, 0042-0044]. Spielvogel/Nishikawa remains silent about providing a level gauge.  However, it is known in the art to utilize level gauge to monitor leakage of liquid as taught by Isayev [paragraph 0004, 0013, 0022-0023]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing level gauge in order to monitor level of the leakage coolant and prevent from spilling.

Regarding claim 2, Spielvogel teaches welding as a means for mechanically connecting different parts of the battery pack [paragraph 0046]. Therefore, a skilled artisan would use welding to connect the pair of side portions and the pair of end wall portions of the case to the bottom portion.
Regarding claim 7, Nishikawa teaches a leak detection circuit comprising a leakage sensor [Fig. 32; paragraph 0059-0062].
Regarding claim 8, Nishikawa teaches that the battery pack is configured to include a plurality of the battery modules (2) connected in series, wherein a predetermined number of the battery modules form one unit, and wherein a fuse is installed between the units connected to each other [Fig. 1, 4, 29, 32; paragraph 0022, 0034, 0041, 0061-0062].

7.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spielvogel et al (US 20210138886 A1) in view of Nishikawa et al (JP 2014192044 A) and Isayev et al [US 20190234826 A1] as applied in claim 1 and further in view of Kobayashi [US 20180194213 A1].
Regarding claim 4, Spielvogel remains silent about providing hollow portions in the battery case structure. However, Kobayashi teaches a battery pack (10) comprising a battery case (30). The battery case (30) comprises a plurality of hollow portions (521, 522) which function as a crushable zone and prevent damage to the structures inside the battery case (30) and to more reliably protect the battery modules (20) [Fig. 5; paragraph 0038-0035, 0043-0046]. And it would be obvious that at least a portion of the coolant circulation passage is formed by at least one of the plurality of hollow portions to protect the cooling system from damage in case of any crash.

8.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spielvogel et al (US 20210138886 A1) in view of Nishikawa et al (JP 2014192044 A) and Isayev et al [US 20190234826 A1] as applied in claim 1 and further in view of Miura et al [US 20200254845 A1].
 	Regarding claims 5-6, Spielvogel/Nishikawa/Isayev remains silent about valves installed in cooling system. However, it is known in the art and within the technical grasp of an ordinary skilled artisan to provide on-off or 3-way valves in cooling system in order to control/regulate fluid flow as taught by Miura [Fig. 21-22; paragraph 0169, 0189]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing valves in order to control/regulate fluid flow.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723